Appeal of FRANKLIN H. MOYER.Moyer v. CommissionerDocket No. 250.United States Board of Tax Appeals1 B.T.A. 75; 1924 BTA LEXIS 253; November 19, 1924, decided Submitted November 6, 1924.  *253  Petition dismissed as premature.  H. Stanley Welty, Esq., for the taxpayer.  Willis D. Nance, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  IVINS*75  Before IVINS, KORNER, and MARQUETTE.  FINDINGS OF FACT.  Taxpayer was sent a letter dated September 2, 1924, by the collector of internal revenue at Philadelphia advising him that on audit of his income tax return for 1923 an additional tax of $30.61 appeared to be due.  The Commissioner has made no determination and found no deficiency with respect to the taxpayer's income tax for 1923.  DECISION.  The petition does not state facts constituting a basis for appeal to this Board and is dismissed.  OPINION.  IVINS: The taxpayer here has mistaken his remedy.  Under section 228 of the Revenue Act of 1921 and regulations interpreting it, the collector of internal revenue made a preliminary audit of certain returns.  It would seem that the letter received by the taxpayer was the result of such an audit in the collector's office.  Under the provisions of the section mentioned, the taxpayer may appeal to the Commissioner from the collector's decision.  There*254  is no provision of law for an appeal to this Board until after the Commissioner has made a determination.  The petition must be dismissed.